In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                 No. 02-17-00379-CR

CASTELLA LEE, Appellant                    §    On Appeal from the 396th District Court

                                           §    of Tarrant County (1517886R)

V.                                         §    August 1, 2019

                                           §    Opinion by Justice Kerr

THE STATE OF TEXAS                         §    (nfp)

                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgments. It is ordered that the judgments of the

trial court are affirmed.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Elizabeth Kerr__________________
                                         Justice Elizabeth Kerr